Citation Nr: 0315491	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from August 1953 to August 
1955, and from June 1956 to April 1958.

This appeal originates from a November 1999 decision that 
denied the veteran's claim for service connection for PTSD.  
The appellant submitted a notice of disagreement in December 
1999, and a statement of the case was issued in January 2000.  
The appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in February 2000.  This matter was previously 
before the Board in February 2001 at which time it was 
remanded to the RO for additional development.


REMAND

The veteran contends that his PTSD is a direct result of a 
stressful experience in service when his sergeant, "Sergeant 
Ramon", died in his arms after being run over by a truck.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2002).  

Further attempts must be made to corroborate the veteran's 
reported stressor-that is, to determine whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.  In May 1999, the veteran completed a PTSD 
information questionnaire indicating that the stressful 
incident took place during field exercises at Fort Lewis, 
Washington, while with the B Company, 1401 Eng Bn., and 
occurred around May or June 1954.  Morning reports from the 
veteran's unit covering the period from May 1, 1954, to 
August 31, 1954, were reviewed and reportedly contain no 
reference to the sergeant or the truck accident.  However, 
when describing this incident to a VA examiner in June 1999, 
the veteran said that he could not remember the date that it 
occurred and his representative indicated in written argument 
in May 2003 that it occurred "sometime between 1953 and 
1955".  

Because of the importance of verifying this only reported 
stressor and the uncertainty surrounding when it actually 
occurred, another attempt should be made to corroborate this 
stressor by obtaining morning reports from the veteran's 
entire initial period of service, from 1953 to 1955.  The 
veteran should also be invited to submit lay statements from 
former service comrades or other evidence to corroborate the 
occurrence of his claimed stressor. 

Thereafter, if the occurrence of the claimed in-service 
stressful experience is corroborated, then the RO should 
schedule the veteran for an examination for the purpose of 
determining whether the corroborated in-service event is 
sufficient to support a diagnosis of PTSD, before the claim 
is considered on the merits.  The veteran is hereby advised 
that, in keeping with VA's duty to assist (see Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991)), the purpose of any 
examination requested pursuant to this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  If the veteran fails to report for any scheduled 
examination, a decision shall be based on the evidence of 
record.  See 38 C.F.R. § 3.655.

The Board also notes that the record suggests that, following 
the veteran's hospital discharge from the Salem VA Medical 
Center (VAMC) in March 2003, he was to receive follow-up 
treatment at the satellite clinic in Danville, Virginia.  
Accordingly, medical records from this clinic and any other 
pertinent treatment not already of record should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Significantly, moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification that 
further efforts to obtain such records would be futile is 
provided.  See 38 C.F.R. § 3.159(c)(1).  

In addition, the claims file contains records showing that 
the veteran was awarded individual disability benefits from 
the Social Security Administration (SSA) in 1985, but the 
underlying medical records used to make that determination 
are not of record.  Accordingly, an attempt should be made to 
obtain these medical records.  VA's duty to assist the 
veteran includes obtaining records from SSA and giving them 
appropriate consideration and weight in determining whether 
he is entitled to service connection for PTSD.  See 
38 U.S.C.A. § 5103A(b)(3); Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-372 (1992).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO should obtain all of the 
veteran's outstanding psychiatric 
evaluation and/or treatment records fromVA 
medical facilities in Danville and Salem, 
Virginia, dated from 1999 to present.  The 
RO must follow the procedures prescribed 
in 38 C.F.R. § 3.159(c) regarding 
obtaining medical records from Federal 
facilities.  

2.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  The 
RO must follow the procedures prescribed 
in 38 C.F.R. § 3.159(c) regarding 
obtaining medical records from Federal 
facilities.

3.  The RO should obtain the morning 
reports from the veteran's assigned unit 
for the period from August 1953 through 
August 1955.

4.  The RO should invite the veteran to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experience.  In addition, the 
veteran should be invited to submit to 
the RO any military records in his 
possession.

5.  If evidence corroborating the 
occurrence of the aforementioned claimed 
in-service stressful experience is 
received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

7.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

10.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




